264 F.2d 62
Boyd R. RINGHISER, Appellee,v.CHESAPEAKE & OHIO RAILWAY COMPANY, Appellant.
No. 13722.
United States Court of Appeals Sixth Circuit.
February 27, 1959.

Wilson & Rector, Columbus, Ohio, for appellant.
Dombey, Tyler, Richards & Grieser, Columbus, Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
The Chesapeake & Ohio Railway Company appeals from the District Court's order of entry of judgment in favor of appellee. After a trial by jury and verdict in favor of appellee, on motion of appellant, a judgment notwithstanding verdict was entered in favor of appellant. D.C., 148 F. Supp. 529. On appeal this court affirmed the judgment of the District Court. 6 Cir., 241 F.2d 416. On certiorari granted, the Supreme Court reversed the case and remanded it to the District Court. 354 U.S. 901, 77 S. Ct. 1093, 1 L. Ed. 2d 1268. Recognizing that the case was remanded to the District Court, rather than to this court, we issued a new mandate to the District Court to proceed in accordance with the opinion and ruling of the Supreme Court. Pursuant to the remand from the Supreme Court, the District Court sustained a motion by appellee to enter judgment upon the original verdict and in the amount thereof, with interest. A new trial was not implied or envisaged by the mandate of the Supreme Court. It is our view that the judgment entered by the District Court on appellee's motion was proper in the light of the mandate of the Supreme Court, and was in compliance therewith. The appeal from the order of entry of judgment in favor of appellee by the District Court is dismissed for want of jurisdiction in this court. Stewart v. Salamon, 97 U.S. 361, 24 L. Ed. 1044; In re Sanford Fork & Tool Co., 160 U.S. 247, 16 S. Ct. 291, 40 L. Ed. 414; Gaines v. Rugg, 148 U.S. 228, 13 S. Ct. 611, 37 L. Ed. 432; Ohio Oil Co. v. Thompson, 8 Cir., 120 F.2d 831.